—The submission by Justice Rosenberger to a full Bench of this Court is dismissed as without jurisdictional predicate. The issue referred is a threshold determination that should be made by the Justice before whom the bail application is pending.
Were we to reach the issue, a majority of the Bench would find that the application made by prior counsel before the Trial Judge after sentence in February 1995, constituted the one application to which defendant was entitled under CPL 460.50 (3), and therefore the Court would lack jurisdiction. Concur—Ellerin, J. P., Rubin, Ross, Nardelli and Tom, JJ.